      Case 5:19-cv-00928-GTS-TWD Document 27 Filed 10/15/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF NEW YORK


United States of America,

                 Plaintiff,

          v.                                       Civil Action No. 5:19-cv-00928 (GTS/TWD)

One 2012 Toyota Venza XLE, VIN #
4T3B3BB7CU073918; $9,000.00 in U.S.                FINAL ORDER OF FORFEITURE
Currency; $4,000.00 in U.S. Currency;
$2,000.00 of $19,315.00 in U.S. Currency; and
One 2010 Subaru Forester 2.5X Premium,
VIN #: JF2SH6CC2AH704182,

                 Defendants.


         THIS COURT having before it the United States’ Motion for Default Judgment and for

Entry of an Order of Forfeiture (Dkt. No. 24), it is hereby

         ORDERED that the United States’ Motion be and it hereby is GRANTED, and it is further

         ORDERED that all defendants in rem be forfeited to the United States, and it is further

         ORDERED that the Clerk of Court shall enter final judgment and close this case.

         IT IS SO ORDERED.



Dated:    October 15, 2020
